Exhibit 10.3

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT (“Agreement”), dated as of October 19, 2015, by and between
Social Reality, Inc., a Delaware corporation (the “Employer”) and Erin
DeRuggiero, an individual residing at 4502 Beard Ave South, Minneapolis, MN
 55410 (the “Executive”).




RECITALS

WHEREAS, the Employer and the Executive are parties to that certain Employment
Agreement dated January 1, 2012 (the “2012 Employment Agreement”).




WHEREAS, the Employer and the Executive desire wish to terminate the 2012
Employment Agreement and enter into a new employment agreement upon the terms
and conditions set forth herein pursuant to which the Executive will be employed
by the Employer as its Chief Innovations Officer.




NOW, THEREFORE, the Employer and the Executive hereby agree as follows:




1.

Employment.

(a)

The Employer shall employ the Executive, and the Executive agrees to be employed
by the Employer, upon the terms and conditions hereinafter provided, for a term
(the "Initial Term") commencing October 19, 2015 (the "Effective Date") and
expiring October 18, 2017.  The Initial Term shall be automatically extended for
additional successive periods of twelve (12) month renewal terms (each a
"Renewal Term") unless either the Employer or the Executive provides notice to
the other of its (or her) intent not to renew the Initial Term of the then
current Renewal Term (as applicable) at least sixty (60) days prior to the
expiration of the Initial Term or the then current Renewal Term (as applicable).
 The Initial Term and any Renewal Terms are referred to herein as the "Term."




(b)

The Executive hereby represents and warrants that the Executive has the legal
capacity to execute and perform this Agreement, that this Agreement is a valid
and binding agreement enforceable against the Executive according to its terms,
and that the execution and performance of this Agreement by the Executive does
not violate the terms of any existing agreement or understanding to which the
Executive is a party.

(c)

Upon execution of this Agreement by the Employer and the Executive, the 2012
Employment Agreement is terminated and superseded in its entirety by this
Agreement.

2.

Duties.  The Executive shall report to the Chief Executive Officer of the
Employer and have the title of Co-Founder, Chief Innovations Officer of the
Employer, or similar title. The Executive shall have such duties as are
consistent with the Executive’s experience, expertise and position as shall be
assigned to the Executive from time to time by the Chief Executive Officer.
During the Term, and except for vacation in accordance with the





--------------------------------------------------------------------------------

Employer’s standard paid time off policies or due to illness or incapacity, the
Executive shall devote substantially all of the Executive’s business time,
attention, skill and efforts to the business and affairs of the Employer and its
parents, subsidiaries and affiliates. Notwithstanding the foregoing, the
Executive may (1) make personal investments in such form or manner as will
neither require the Executive’s services in the operation or affairs of the
business in which such investments are made, and (2) serve as a director on the
board of directors of other non-competing companies with prior written notice to
the Board. The Executive agrees not to engage in any outside business activities
that interfere with or delay the performance of the Executive’s duties hereunder
(which duties shall be performed on a first-priority basis).

3.

Compensation.  For all services rendered by the Executive in any capacity
required hereunder during the Term, including, without limitation, services as
an officer, director, or member of any committee of the Employer or any parent,
subsidiary, affiliate or division thereof, the Executive shall be compensated as
follows:

(a)

Salary.  The Employer shall pay the Executive a fixed salary ("Base Salary") at
a rate of $90,000.00 per annum.  The Base Salary shall be payable in accordance
with the customary payroll practices of the Employer and may be increased at any
time during the Term but not decreased, should the Compensation Committee of the
Board of Directors deem appropriate.  Salary may also include stock options and
other bonus given at Employer's discretion.




(b)

Commissions and Override.  In addition to the Base Salary, during the Term the
Employer shall pay the Executive:




(i)

a commission (the “Commission”) at the rate of fifteen percent (15%) of the Net
profit of the SRAX MD Business Unit (the “SRAX MD Business Unit”). “Net” shall
be defined as the revenue for the SRAX MD Business Unit, excluding the Steel
Media SRAX MD Revenue (as hereinafter defined), and less any and all expenses
associated to the SRAX MD Business Unit as determined by the Employer in its
absolute discretion. The Commission shall be paid on a monthly basis upon
receipt of payment from client, but shall be adjusted on a quarterly basis
should the SRAX MD Business Unit experience a Net loss in any given period. In
the event that the SRAX MD Business Unit experiences a Net loss, the amount of
any such loss shall be deducted from the calculation of Net in future period(s)
prior to the calculation of any Commission.  Commissions for each period shall
be paid upon receipt of revenue from customers.  

(ii)

from the date of this Agreement through October 31, 2016, an override (the
“Override”) of ten percent (10%) of the net profit (the “Steel Media Net
Profit”) of all sales of SRAX MD products and services that are recorded as
revenues by Steel Media, a subsidiary of the Employer ("Steel Media"), that are
defined as Steel Media SRAX MD Revenue (the "Steel Media SRAX MD Revenue") by
the Employer and Richard Steel under the terms of the letter agreement of dated
October 13, 2015 by and between the Employer and Mr. Steel. The Steel Media SRAX
MD Revenue shall not be included in the Net calculation for the payment of the
Commission in Section (i) hereof. For the purposes of this Agreement, "Steel
Media Net Profit" shall be defined as the total media run in any





2







--------------------------------------------------------------------------------

given period, less commissions paid to the Steel Media employees and independent
contractors, and any cost or other expenses associated with said sale as
determined by Steel Media. The Override shall be paid on a monthly basis upon
receipt of payment from client, but shall be adjusted on a quarterly basis
should Steel Media experience a loss in any given period. In the event that the
Steel Media experiences a loss, the amount of any such loss shall be deducted
from the calculation of the Steel Media Net Profit in future period(s) prior to
the calculation of any Override.  

(c)

Determination of Amounts of Commission and Override. The amounts of any
Commission, bonus and Override, if any, that the Executive is entitled to
receive as additional compensation under the terms of this Agreement shall be
determined by the Employer, based upon its consolidated financial statements
prepared in accordance with U.S. generally accepted accounting principles,
consistently applied.




(d)

Benefits. Except as set forth in this Agreement, the Executive shall be entitled
to participate in all employee benefit plans or programs, and to receive all
benefits, perquisites and emoluments, which are approved by the Board and are
generally made available by the Employer to salaried employees of the Employer,
to the extent permissible under the general terms and provisions of such plans
or programs and in accordance with the provisions thereof. Notwithstanding the
foregoing, nothing in this Agreement shall require any particular plan or
program to be continued nor preclude the amendment or termination of any such
plan or program, provided that such amendment or termination is applicable
generally to the employees of the Employer.

(e)

Paid Time Off. The Executive shall be entitled to thirty (30) days of paid time
off (“PTO”) per calendar year during the Term. The Executive will not forfeit
accrued PTO that is not used by the end of the calendar year; provided, however,
once the Executive has forty-five (45) days of accrued, but unused, PTO days
(the “PTO Accrual Cap”), the Executive will not accrue any additional PTO time
until she reduces the balance of her accrued PTO days below the PTO Accrual Cap.

4.

Business Expenses.  The Employer shall pay or promptly reimburse the Executive
for all necessary expenses reasonably incurred by the Executive in connection
with the performance of the Executive’s duties and obligations under this
Agreement, subject to the Executive’s presentation of appropriate vouchers in
accordance with such expense account policies and approval procedures as the
Employer may from time to time reasonably establish for employees (including but
not limited to prior approval of extraordinary expenses). With the exception of
travel expenses, Executive agrees to obtain prior written approval from the
Employer before incurring any single out-of-pocket expense in connection with
the Executive’s performance of her duties and obligations under this Agreement
in excess of $2,500.00 (or such higher limit as permitted by the Employer’s
Chief Executive Officer).

5.

Effect of Termination of Employment.

(a)

Termination Generally; Accrued Obligations. The date specified in any notice of
termination as the Executive’s final day of employment shall be referred to
herein as the “Termination Date.” Except as set forth in this Section 5, in the
event that the Executive’s





3







--------------------------------------------------------------------------------

employment hereunder is terminated for any reason, then the Executive shall be
entitled to no compensation or other benefits of any kind whatsoever, other
than: (i) payment of the Executive’s unpaid Base Salary under Section 3(a)
through the Termination Date, payable on the Employer’s next regular pay date
following the Termination Date (or such earlier date as may be required by
applicable law); (ii) payment of any earned but unpaid Commission and/or
Override under Section 3(b), payable in accordance with the provisions of
Section 3(b)(i), (ii) or (iii), as applicable; (iii) payment of any unused PTO
that accrued through the Termination Date, payable on the Employer’s next
regular pay date following the Termination Date (or such earlier date as may be
required by applicable law); (iv) expenses reimbursable under Section 4 incurred
on or prior to the Termination Date, but not yet reimbursed, which reimbursable
(but not yet reimbursed) expenses, if any, shall be paid on the next regular
payroll date of the Employer that occurs after the Termination Date (or as soon
thereafter as administratively practicable); (v) payment of any other unpaid
amounts due and owing under any benefit, fringe or equity plans, programs,
policies and/or practices, in accordance with such plan, program, policy or
practice; and (vi) the opportunity to continue health coverage under the
Employer’s group health plan in accordance with “COBRA” (“COBRA Coverage”) (the
foregoing payments and benefits collectively referred to herein as “Accrued
Obligations”).

(b)

Termination Without Cause; Resignation for Good Reason. In the event that the
Employer terminates the Executive’s employment hereunder during the Term without
“Cause” or the Executive resigns for “Good Reason”, then the Executive shall be
entitled to no compensation or other benefits of any kind whatsoever, other
than: (i) the Accrued Obligations; (ii) the Severance Amount (defined below),
which Severance Amount shall be payable, subject to Section 16, in equal
installments over the Severance Period (defined below) in accordance with the
Employer’s normal payroll practices, commencing on the first regular pay date of
the Employer that occurs after the Termination Date; (iii) the Executive's stock
options and/or restricted shares granted to the Executive during the Term (to
the extent not fully vested as of the Termination Date), shall become fully
vested as of the Termination Date, and the Executive shall be permitted to
exercise such options for up to twelve (12) months following the Termination
Date (unless otherwise agreed to by the Executive and the Employer in the case
of any stock options or restricted shares granted after the Effective Date); and
(iv) if the Executive elects COBRA Coverage following the Termination Date, the
Employer shall waive the cost of such coverage (for the Executive and her
eligible dependents) during the Severance Period (or such earlier date that
COBRA coverage expires). Notwithstanding anything contained herein to the
contrary, the Executive shall not be entitled to any Severance under this
Section in the event the Executive's salary is reduced and/or her position is
changed due to non-performance of the SRAX MD Business Unit in the Employer's
sole discretion.

(c)

Death or Disability.  The Executive’s employment with the Employer shall
terminate upon Executive’s death or “Disability” (defined below), in which case
the Executive (or her estate and heirs) shall be entitled to no compensation or
other benefits of any kind whatsoever for any period after the Executive’s date
of termination other than: (i) the Accrued Obligations; and (ii) if the
Executive and/or her eligible dependents elect COBRA coverage, the Employer
shall waive the cost of such coverage (for the Executive and her eligible
dependents) during the Severance Period (or such earlier date that COBRA
coverage expires). In addition, the Executive (or her estate and heirs) shall be
permitted to exercise the Executive’s





4







--------------------------------------------------------------------------------

stock options granted to the Executive during the Term (to the extent vested as
of the Termination Date) for up to six (6) months following the Termination
Date.

(d)

Termination Due to Non-Renewal. If the Executive’s employment with the Employer
terminates due to the Employer’s notice of non-renewal of the Term in accordance
with Section 1(a), then the Executive shall be entitled to no compensation or
other benefits of any kind whatsoever, other than: (i) the Accrued Obligations.
In addition, the Executive shall be permitted to exercise the Executive’s stock
options granted to the Executive during the Term (to the extent vested as of the
Termination Date) for up to six (6) months following the Termination Date.
Notwithstanding anything contained herein to the contrary, the Executive shall
not be entitled to any Severance under this Section in the event the Executive's
salary is reduced and/or her position is changed due to non-performance of the
SRAX MD Business Unit in the Employer's sole discretion.

(e)

Termination With Cause. The Employer may terminate this Agreement immediately
for “Cause” by giving written notice to the Executive. In the event that this
Agreement is terminated pursuant to this Section 5(e), the Executive shall be
entitled to no compensation or other benefits of any kind whatsoever for any
period after the Termination Date set forth in the notice given by the Employer
to the Executive, except for the Accrued Obligations. Further, if the
Executive’s employment is terminated for Cause pursuant to this Section 5(e),
the stock options granted to the Executive during the Term, to the extent
vested, but not exercised, as of the Termination Date, shall be forfeited.

(f)

Definitions. For purposes of this Agreement:

(i)

“Cause” shall mean: (1) the Executive’s negligence in the performance of the
material responsibilities of her office or position; (2) the Executive’s failure
to perform the material responsibilities of her office or position, including,
but not limited to, following the lawful directives of the Board; (3) any
conviction by a court of law of, or entry of a pleading of guilty by the
Executive with respect to a felony; (4) the Executive’s embezzlement or
intentional misappropriation of any property of the Employer (other than good
faith expense account disputes); (5) fraud by the Executive resulting in harm to
the Employer; or (6) the Executive’s breach of this Agreement. The Executive
shall be given prior written notice of the termination of her employment for
Cause. If the Executive shall be terminated pursuant to clause (1), (2) or (6)
above, the Executive shall be given a reasonable period of time, not to exceed
thirty (30) days, to cure the matter (if curable). In all other cases, including
if the Executive shall be terminated pursuant to clause (3), (4) or (5) above,
termination shall be effective as of the date notice is given.

(ii)

“Disability” shall mean that the Executive is incapable of performing her
principal duties due to physical or mental incapacity or impairment for 180
consecutive days, or for two hundred forty (240) non-consecutive days, during
any twelve (12) month period.

(iii)

“Good Reason” shall mean the occurrence of any of the following: (a) any
reduction, without the Executive’s consent, of the Executive’s Base Salary,
except to the extent the compensation of the Employer’s Chief Executive Officer
is similarly and





5







--------------------------------------------------------------------------------

proportionately reduced; or (b) a breach by the Employer of a material term of
the Agreement; provided, however, that the Executive must notify the Employer
within ninety (90) days of the occurrence of any of the foregoing conditions
that she considers it to be a “Good Reason” condition and provide the Employer
with at least thirty (30) days in which to cure the condition. If the Executive
fails to provide this notice and cure period prior to her resignation, or
resigns more than six (6) months after the initial existence of the condition,
her resignation will not be deemed to be for “Good Reason.”

(iv)

“Severance Amount,” shall equal the sum of: (a) an amount equal to eighteen (18)
months of the Executive’s Base Salary at the rate in effect as of the
Executive’s Termination Date (b) or, in the case of a termination for Good
Reason due to the reduction in the Executive’s Base Salary, the Base Salary rate
in effect immediately prior to such reduction.

(v)

“Severance Period,” shall mean a period of eighteen (18) months following the
Termination Date.

(g)

No Mitigation. In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement, nor shall the
amount of any payment hereunder be reduced by any compensation earned by the
Executive as a result of subsequent employment.

6.

Confidentiality.  The Executive shall execute, and abide by the terms of, the
confidentiality/non-disclosure agreement in the form annexed hereto as Exhibit A
(the “Confidentiality Agreement”), the terms of which are incorporated herein.

7.

Assignment of Developments; Works for Hire. If at any time or times during
Executive’s employment with the Employer, the Executive shall (either alone or
with others) make, conceive, discover or reduce to practice any invention,
modification, discovery, design, development, improvement, process, software
program, work-of-authorship, documentation, formula, data, technique, know-how,
secret or intellectual property right whatsoever or any interest therein
(whether or not patentable or registrable under copyright or similar statutes or
subject to analogous protection) (herein called “Developments”) that (a) relates
to the business of the Employer (or any subsidiary of the Employer) or any
customer of or supplier to the Employer (or any of its subsidiaries) or any of
the products or services being developed, manufactured, sold or provided by the
Employer or which may be used in relation therewith or (b) results from tasks
assigned to the Executive by the Employer, such Developments and the benefits
thereof shall immediately become and/or be considered as the sole and absolute
property of the Employer and its assigns as a work for hire, and the Executive
shall promptly disclose to the Employer (or any persons designated by it) each
such Development and hereby assigns any rights the Executive may have or acquire
in the Developments and benefits and/or rights resulting therefrom to the
Employer and its assigns without further compensation and shall communicate,
without cost or delay, and without publishing the same, all available
information relating thereto (with all necessary documentation, plans and
models) to the Employer. Upon disclosure of each Development to the Employer,
the Executive will, during the Term and at any time thereafter, at the request
and cost of the Employer, sign,





6







--------------------------------------------------------------------------------

execute, make and do all such deeds, documents, acts and things as the Employer
and its duly authorized agents may reasonably require:

(a)

to apply for, obtain and vest in the name of the Employer alone (unless the
Employer otherwise directs) letters patent, copyrights, trademarks, service
marks or other analogous protection in any country throughout the world and when
so obtained or vested to renew and restore the same; and

(b)

to defend any opposition proceedings in respect of such applications and any
opposition proceedings or petitions or applications for revocation of such
letters patent, copyrights, trademarks, service marks or other analogous
protection.

In the event the Employer is unable, after reasonable effort, to secure the
Executive’s signature on any letters patent, copyrights, trademarks, service
marks or other analogous protection relating to a Development, whether because
of the Executive’s physical or mental incapacity or for any other reason
whatsoever, the Executive hereby irrevocably designates and appoints the
Employer and its duly authorized officers and agents as the Executive’s agent
and attorney-in-fact, to act for and on her behalf and stead to execute and file
any such application or applications and to do all other lawfully permitted acts
to further the prosecution and issuance of any such letters patent, copyrights,
trademarks, service marks and other analogous protection thereon with the same
legal force and effect as if executed by the Executive.




8.

Withholding Taxes.  The Employer may directly or indirectly withhold from any
payments to be made under this Agreement all federal, state, city or other taxes
and all other deductions as shall be required pursuant to any law or
governmental regulation or ruling or pursuant to any contributory benefit plan
maintained by the Employer.

9.

Notices.  All notices, requests, demands and other communications required or
permitted hereunder shall be given in writing, and shall be deemed effective
upon (a) personal delivery, if delivered by hand, (b) three (3) days after the
date of deposit in the mails, postage prepaid, if mailed by certified or
registered United States mail, or (c) the next business day, if sent by a
prepaid overnight courier service, and in each case addressed as follows:

(a)

To the Employer:

Social Reality, Inc.

456 Seaton Street

Los Angeles, CA 90013

Attention: Christopher Miglino, Chief Executive Officer




(b)

To the Executive:

to the Executive at the Executive’s address listed above.




or to such other address as either party shall have previously specified in
writing to the other.








7







--------------------------------------------------------------------------------



10.

Binding Agreement; No Assignment.  This Agreement shall be binding upon, and
shall inure to the benefit of, the Executive, the Employer and their respective
permitted successors, assigns, heirs, beneficiaries and representatives. This
Agreement is personal to the Executive and may not be assigned by the Executive
without the prior written consent of the Board, as evidenced by a resolution of
the Board. Any attempted assignment in violation of this Section 10 shall be
null and void.

11.

Governing Law; Consent to Jurisdiction; Arbitration.  This Agreement, and all
matters arising directly or indirectly from this Agreement, shall be governed
by, and construed and interpreted in accordance with, the laws of the State of
California, without giving effect to the choice of law provisions thereof. Any
unresolved controversy or claim arising out of or relating to this Agreement,
shall be submitted to arbitration pursuant to the terms set forth in Exhibit B.

12.

Entire Agreement.  This Agreement, including all Exhibits hereto shall
constitute the entire agreement between the parties with respect to the matters
covered hereby and supersedes all previous written, oral or implied
understandings between them with respect to such matters, including without
limitation, any “employment” or similar agreements (whether written, oral or
implied) between the Employer and the Executive. Notwithstanding anything in
this Agreement to the contrary, the Executive shall have no liability to the
Employer or any other person or entity (and all such liability is hereby
irrevocably waived, discharged and released, which such waiver, discharge and
release are a material inducement to the Executive for entering into this
Agreement) whatsoever of any kind with respect to any termination of her
employment for any consequential, special, punitive or other similar damages,
whether foreseeable, known to Executive, or even if Executive was advised
thereof.

13.

Amendments.  This Agreement may only be amended or otherwise modified by a
writing executed by each of the parties hereto.

14.

Survivorship.  The provisions of Sections 5 through 17, as well as Exhibits A
and B hereto, shall survive the termination of this Agreement.

15.

Indemnification/D&O Insurance.  The Employer shall indemnify, defend and hold
the Executive harmless from and against all claims, suits, actions and/or
proceeding arising by reason of the Executive’s status as an officer, director,
employee and/or agent of the Employer to the fullest extent provided (a) by
Employer’s Certificate of Incorporation and/or Bylaws, (b) under Employer’s
Directors and Officers Liability and general insurance policies, and (c) under
the Delaware General Corporation Law, as each may be amended from time to time.
Employer agrees (i) that the Executive shall be covered by Directors and
Officers insurance coverage on the same basis as the Employer maintains such
coverage for other officers  and directors, (ii) Executive shall be covered by
such policies in accordance with their terms to the maximum extent of the
coverage available under such policies, and (iii) Executive shall continue to be
covered by such policies both during the Term and following the termination of
the Executive’s employment with Employer so long as Executive shall be or may be
subject to any claims, suits, actions and/or proceedings by reason of the
Executive’s status as (or former status as) an officer, director, employee
and/or agent of Employer. For





8







--------------------------------------------------------------------------------

the avoidance of doubt, nothing in this Section 15 shall entitle the Executive
to indemnification for actions or omissions with respect to which the Employer
is prohibited from providing indemnification pursuant to the Delaware General
Corporation Law.

16.

409A Compliance.  All payments under this Agreement are intended to comply with
or be exempt from the requirements of Section 409A of the Code and regulations
promulgated thereunder (“Section 409A”). As used in this Agreement, the “Code”
means the Internal Revenue Code of 1986, as amended. To the extent permitted
under applicable regulations and/or other guidance of general applicability
issued pursuant to Section 409A, the Employer reserves the right to modify this
Agreement to conform with any or all relevant provisions regarding compensation
and/or benefits so that such compensation and benefits are exempt from the
provisions of 409A and/or otherwise comply with such provisions so as to avoid
the tax consequences set forth in Section 409A and to assure that no payment or
benefit shall be subject to an “additional tax” under Section 409A. To the
extent that any provision in this Agreement is ambiguous as to its compliance
with Section 409A, or to the extent any provision in this Agreement must be
modified to comply with Section 409A, such provision shall be read in such a
manner so that no payment due to the Executive shall be subject to an
“additional tax” within the meaning of Section 409A(a)(1)(B) of the Code. If
necessary to comply with the restriction in Section 409A(a)(2)(B) of the Code
concerning payments to “specified employees,” any payment on account of the
Executive’s separation from service that would otherwise be due hereunder within
six (6) months after such separation shall be delayed until the first (1st)
business day of the seventh (7th) month following the Termination Date and the
first such payment shall include the cumulative amount of any payments (without
interest) that would have been paid prior to such date if not for such
restriction. Each payment in a series of payments hereunder shall be deemed to
be a separate payment for purposes of Section 409A. In no event may the
Executive, directly or indirectly, designate the calendar year of payment. All
reimbursements provided under this Agreement shall be made or provided in
accordance with the requirements of Section 409A, including, where applicable,
the requirement that (i) any reimbursement is for expenses incurred during the
Executive’s lifetime (or during a shorter period of time specified in this
Agreement), (ii) the amount of expenses eligible for reimbursement during a
calendar year may not affect the expenses eligible for reimbursement in any
other calendar year, (iii) the reimbursement of an eligible expense will be made
on or before the last day of the calendar year following the year in which the
expense is incurred, and (iv) the right to reimbursement is not subject to
liquidation or exchange for another benefit. Notwithstanding anything contained
herein to the contrary, the Executive shall not be considered to have terminated
employment with the Employer for purposes of Section 5(b), 5(c) or 5(d) unless
the Executive would be considered to have incurred a “termination of employment”
from the Employer within the meaning of Treasury Regulation §1.409A-1(h)(1)(ii).

17.

Section 280G Limitation.  If any payment(s) or benefit(s) the Executive would
receive pursuant to this Agreement and/or pursuant to any other agreement or
arrangement would (a) constitute a “parachute payment” within the meaning of
Section 280G of the Code, and (b) but for this Section 17, be subject to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then such
payment(s) or benefit(s) (collectively, “Payments”) shall be reduced to the
Reduced Amount. The “Reduced Amount” shall be the largest portion of the
Payments that can be paid or provided without causing any portion of the
Payments





9







--------------------------------------------------------------------------------

being subject to the Excise Tax. If a reduction in payments or benefits
constituting “parachute payments” is necessary so that the Payments equal the
Reduced Amount, reduction shall occur in the following order: (i) first, the
Severance Payment under this Agreement, (ii) second, any other cash payments due
under any other agreement between the Employer and the Executive; (iii) third,
cancellation of the acceleration of vesting of any stock options, and (iv)
lastly, other non-cash forms of benefits. Calculations of the foregoing will be
performed at the expense of the Employer by an accounting firm selected by the
Employer. The determinations of such accounting firm shall be final, binding and
conclusive upon the Employer and the Executive.

18.

Key Man Life Insurance.  The Executive agrees to cooperate with the Employer in
obtaining any key man life insurance coverage insuring the Executive’s life and
to submit to such physical examinations as may be needed to secure such
coverage.

19.

Counterparts.  This Agreement may be executed in any number of counterparts or
facsimile copies, each of which when executed shall be deemed to be an original
and all of which together shall be deemed to be one and the same instrument.

IN WITNESS WHEREOF, the Employer has caused this Agreement to be executed and
delivered by its duly authorized officer and the Executive has signed this
Agreement, all as of the first date written above.




 

SOCIAL REALITY, INC.

 

 

 

 

 

 

 

By:  

/s/ Christopher Miglino

 

 

Christopher Miglino

 

 

Chief Executive Officer

 

 

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

 

 

/s/ Erin DeRuggiero

 

Erin DeRuggiero








10





